UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6722


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROMEO A. MARQUIS, a/k/a Little Tony, a/k/a Tony Robinson,
a/k/a Michael A. Blair,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-00666-JFA-1)


Submitted:   November 27, 2012            Decided:   December 27, 2012


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romeo A. Marquis, Appellant Pro Se.   Tara L. McGregor, Jane
Barrett Taylor, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Romeo A. Marquis appeals the district court’s order

denying   his   motion   for    a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.    See United States v. Marquis, No. 3:07-cr-00666-JFA-1

(D.S.C. Mar. 29, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this      court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2